ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                       )
                                                   )
Northrop Grumman Corporation                       )     ASBCA No. 59552
                                                   )
Under Contract No. F33657-0l-C-4600 et al. )

APPEARANCES FOR THE APPELLANT:                           Terry L. Albertson, Esq.
                                                         Stephen J. McBrady, Esq.
                                                          Crowell & Moring LLP
                                                          Washington, DC

APPEARANCES FOR THE GOVERNMENT:                          E. Michael Chiaparas, Esq.
                                                          DCMA Chief Trial Attorney
                                                         Carol L. Matsunaga, Esq.
                                                          Trial Attorney
                                                          Defense Contract Management Agency
                                                          Carson, CA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 9 March 2016



                                               /
                                                         ~/~
                                                       //~~
                                                       MARK N. STEMPLER
                                                                                   ··-·····   -




                                                       Administrative Judge
                                                       Acting Chairman
                                                       Armed Services Board
                                                       of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 59552, Appeal of Northrop Grumman Corporation,
rendered in conformance with the Board's Charter.

      Dated:



                                                       JEFFREY D. GARDIN
                                                       Recorder, Armed Services
                                                       Board of Contract Appeals